DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 23 November 2020 has been entered. Claim 1 has been amended. Claims 2-5 and 7-9 have been cancelled. No claims have been added. Therefore, claims 1 and 6 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: lines 12-13 recite “the user’s arm parts” and is suggested to be changed to --arm parts of the user--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 6, as best understood, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 10-15 recite “one or more first expansion and contraction bags for massage attached directly to the second base side of the first base portion adjacent to the one or more protruding portions so that the one or more first expansion and contraction bags when inflated massage the user's arm parts; and one or more second expansion and contraction bags for massage attached directly to the first base side of the base portions second base portion”. The applicant’s specification discloses that “the expansion and contraction bags 650, 670 and the protruding portion 630 for pressure are provided on the base body 610 of the arm air bag portion 600. The expansion and contraction bag 670 is provided around the protruding portion 630 for pressure on the side of the base body 610. Further, as shown in Figs. 8 and 9, the protruding portion 630 for pressure is provided on the base body 620 and the expansion and contraction bag 640 is provided around the protruding portion 630 for pressure on the base body 620”, see para. [0030] of applicant’s specification. Figures 8-9 show a single first expansion and contraction bag 670 on a single second expansion and contraction bag 650 on the first base portion 610 and show the single second expansion 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6, as best understood, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 8 recites the limitation “the second base side of” which lacks antecedent basis. Line 15 recites the limitation “the first base side” which lacks antecedent basis. Line 15 further recites “the base portions second base portion”. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (3,483,862 A).
Regarding claim 1, in figures 1-4 and 8-9C Takeuchi discloses an air bag (see figs. 9A-9C) of a massage machine (armchair 1), comprising: a massage portion (are-resting section 4) for an arm of a user as a person to be treated, having a first side (left side of the massage portion 4, see annotated fig. 9A of Takeuchi below) and a second side (right side of massage portion 4, see annotated fig. 9A of Takeuchi below); a first base portion located in the massage machine 1 on said first side and a second base portion is located on said second side of said massage portion 4 (see annotated fig. 9A of Takeuchi below); wherein the first base portion and the second base portion are located so as to face each other through the massage portion 4 (the left side of the first base portion is shown to face the right side of the second base portion, the first base portion facing the second base portion through the massage portion 4, see annotated fig. 9C of Takeuchi below); a protruding portion (see annotated fig. 9A of Takeuchi 
Annotated fig. 9A of Takeuchi

    PNG
    media_image1.png
    334
    493
    media_image1.png
    Greyscale

Annotated fig. 9C of Takeuchi

    PNG
    media_image2.png
    380
    509
    media_image2.png
    Greyscale

Regarding claim 6, Takeuchi discloses a chair massage machine, comprising the air bag recited in claim 1 (the air bag is housed in a chair massage machine 1, see fig. 4 and col. 4, lines 39-72).
Response to Arguments
Applicant’s arguments to newly added claim limitations in claim 1 has been addressed in the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785